DETAILED ACTION
Allowable Subject Matter
Claims 1 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches similar methods for marking a motor vehicle component with a laser, the prior art does not teach or reasonably suggest such a method using the specific laser parameters set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al., USPGPub. No. 2012/0316280, in view of Burrowes et al., USPGPub. No. 2005/0269301.
Regarding claims 11 and 12, Meyer teaches a method for marking a translucent or transparent polymer surface, the method comprising selectively irradiating the polymer layer with a UV laser to produce an ornamental design (Abstract). Meyer teaches that the marking may be performed using a UV 
The teaching of Meyer differs from the present invention in that Meyer does not specifically teach that the marking is to take the form of matting. It would, however, have been obvious to one of ordinary skill in the art at the time the invention was made that the mark could take on whatever appearance was necessary based on the desired aesthetic features of the intended product. Note that matters related to ornamentation only cannot distinguish the claimed invention from that of the prior art; see MPEP 2144.04 (I).
Additionally, Burrowes teaches a method for producing an ornamental design on a transparent coating (corresponding to the claimed “clearcoat layer”) comprising selectively “frosting” (corresponding to the claimed “matting”) the surface of the material via selective irradiation with a laser. See Abstract, ¶ [0037], [0063]. It would have been obvious to one of ordinary skill in the art to make the product of Meyer such that the marking had a “frosted” appearance, as Burrowes explicitly teaches such an appearance to be useful in creating such laser-marked indicia. 
Note that to the extent that claims 11 and 12 incorporate the limitations of claim 1, claims 11 and 12 are product-by-process claims. Product-by-process claims are not limited to the manipulations of the recited steps, and are instead only limited to the structure implied by the recited steps (MPEP 2113 I). As there is no apparent reason why the specific process steps recited in claim 1 would result in a materially different product from that of the prior art, the product-by-process limitations of claims 11 and 12 cannot distinguish claims 11 and 12 from the prior art. 

Response to Arguments
Applicant's arguments filed 4-09-2021 have been considered to the extent that they are relevant to the present rejections, but they are not persuasive. Regarding the teachings of Meyer, Applicant argues that Meyer does not teach the method of claim 1. This argument is unpersuasive because, as discussed above, the product-by-process limitations of claims 11 and 12 cannot distinguish the claimed product from that of the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785